EXHIBIT ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”) is dated January 4, 2010, by and among Elecsys Corporation, a Kansas corporation (“Elecsys”), Elecsys International Corporation, a Kansas corporation and subsidiary of Elecsys (“Buyer”), SensorCast, LLC, formerly known as WF Technologies, LLC, a Kansas limited liability company (“Seller”); and the following members of the Seller: Michael Scott Tampke, Henry CF101 LLC, a Missouri limited liability company and Thomas J. Walsh Revocable Trust, UTA dated January 3, 2007 (the members, collectively, are referred to as the “Members”). RECITALS WHEREAS, Members own 100 percent (100%) of the issued and outstanding membership interests of Seller; and WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Assets of Seller for the consideration and on the terms set forth in this Agreement; NOW THEREFORE, the parties, intending to be legally bound, and in reliance upon the representations, warranties and other terms set forth herein, hereby agree as follows: 1.Definitions.Unless the context otherwise requires, the terms defined in this Section will have the meanings herein specified for all purposes of this Agreement: (a)“Accredited Investor” has the meaning set forth in Regulation D under the Securities Act and set forth in Exhibit 1(a). (b)“Agreement” means this Asset Purchase Agreement, including all Schedules and Exhibits hereto, as this Agreement may be from time to time amended, modified or supplemented. (c)“SEC” means the U.S. Securities and Exchange Commission or any other U.S. federal agency then administering the Securities Act. (d)“Exchange Act” means the U.S. Securities Exchange Act of 1934 or any similar U.S. federal statute, and the rules and regulations of the SEC thereunder, all as the same will then be in effect. (e)“Governmental Authority” means any federal or national, state or provincial, municipal or local government, governmental authority, regulatory or administrative agency, governmental commission, department, board, bureau, agency or instrumentality, political subdivision, commission, court, tribunal, official, arbitrator or arbitral body, in each case whether U.S. or non-U.S. (f)“Indebtedness” means any obligation, contingent or otherwise.Any obligation secured by a Lien on, or payable out of the proceeds of, property of the relevant party will be deemed to be Indebtedness. (g)“Lien” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind, including, without limitation, any conditional sale or other title retention agreement, any lease in the nature thereof and the filing of or agreement to give any financing statement under the controlling law of any jurisdiction in which any of the Assets are located and including any lien or charge arising by law. (h)“Elecsys Common Stock” means Elecsys common shares, US $0.01 par value per share. (i)“Person” means a natural person, corporation, business trust, association, company, partnership, limited liability company, joint venture or other entity, government, agency or political subdivision. (j)“Restriction” means those restrictions from time to time in effect pursuant to Rule 144 of the General Rules under the Securities Act and that are applicable to the Elecsys Common Stock conveyed pursuant to Sections 4 or 5 below. (k)“Securities Act” means the U.S. Securities Act of 1933, as amended, or any similar U.S. federal statute, and the rules and regulations of the SEC thereunder, all as the same will be in effect at the time. (l)“Transaction” means the transaction contemplated by this Agreement. (m)“Transaction Documents” means, collectively, all agreements, instruments and other documents to be executed and delivered in connection with the transactions contemplated by this Agreement, including any document deemed necessary or appropriate by Buyer to complete the Transaction and implement the objectives stated herein. 2.Assets Purchased and Sold.Subject to the terms and conditions contained in this Agreement, Seller shall sell, assign, transfer, convey and deliver to Buyer all of Seller’s right, title and interest in and to the following assets (collectively, the “Assets”) on the Closing Date (as defined in Section 8 below): (a)All inventories of raw material, work-in-progress and finished goods of Seller existing on the Closing Date; (b)All fixed assets that are either:(i) reflected or included on Seller’s financial statements or general ledger as “Property and Equipment,” or (ii) any equipment, tools, fixtures, or furniture necessary to the operation of Seller’s business; (c)All intellectual property of Seller, including, but not limited to trade secrets, all patents, patent applications, designs, process knowledge, trade names, trademarks, service names, service marks, software, business processes, engineering drawings, art work, customer lists, vendor lists, the Seller’s Internet URL, names, and phone number, all marketing and collateral material, and any other intellectual property of Seller; (d)All open purchase orders from, or pending contracts with, existing customers; (e)All deposits paid by Seller; (f)All accounts receivable of Seller; (g)All records and files necessary or appropriate to own or operate the Assets or perform the obligations explicitly assumed by Buyer; and (h)Any other assets of Seller used in the operation of the Seller’s business. 3.Assignment and Assumption of the Liabilities.Subject to the terms and conditions contained in this Agreement, on the Closing Date, Seller shall assign, transfer, convey and deliver to Buyer, and Buyer shall assume and pay the following liabilities of Seller (collectively, the “Assumed Liabilities”): (a)all ofSeller’s accounts payable related to regular business operations existing on the Closing Date, provided that such payables are listed on (and only to the extent of the amount reflected on) Exhibit 3 attached hereto; (b)all of Seller’s open purchase orders and supply contracts with vendors and distributors, including: telecommunication services, data center services, and related items (except those that are not related to operating the business) existing on the Closing Date, provided that such purchase orders and supply contracts are listed on (and only to the extent of the amount reflected on) Exhibit 3 attached hereto; (c)any liability associated with the remaining term of the lease for the premises currently occupied by Seller, but only to the extent that Seller has obtained the lessor's consent to the assignment and assumption of that lease; (d)any liability associated with the two vehicles acquired pursuant to this Agreement, including associated Liens; (e)the responsibility to perform, satisfy and discharge all duties, obligations, terms, conditions and covenants arising after the Closing Date that the Seller is otherwise bound to perform, discharge or otherwise satisfy, to the extent, and only to the extent, such responsibilities, duties, obligations, terms, conditions and covenants are explicitly included in the Assumed Liabilities; and (f)Except as set forth in this Section, Buyer shall not assume, or be liable or responsible for, any liabilities, accounts payable, debts, loans, orders, contracts, agreements, leases, or other obligations of the Seller. 4.Purchase Price.The consideration for the Assets (the “Purchase Price”) will be (i) $35,000 in cash, plus (ii) 266,325 Restricted shares of Elecsys Common Stock, plus (iii) the assumption of the Assumed Liabilities. The parties agree that the value assigned to each share of such stock shall be deemed to be the lower of (1) the 30 day trailing average of Elecsys stock on the open market, or, (2) the closing price the day prior to the Closing Date, as hereafter defined. 5.Contingent Payments.If during the thirty-six (36) months subsequent to the Closing of this Agreement, Elecsys or Buyer enters into a Letter of Intent, or similar agreement, that would result in a sale of all of the stock or substantially all of the assets of Elecsys or Buyer to a publicly traded company with revenue exceeding $10 billion (as of the effective date of this Agreement) with which Seller had previously executed a Confidentiality Agreement, or any of its subsidiaries or affiliates, an additional 275,000 Restricted shares of Elecsys Common Stock shall be paid to SensorCast at the closing of any such transaction.In the event that all outstanding shares of Elecsys Common Stock are the subject of a stock split, reorganization, or recapitalization, the number of shares set forth in the preceding sentence shall be adjusted so that the number of shares received by Seller is equal to the same percentage of total outstanding shares of Elecsys that 275,000 shares constitutes on the effective date of this Agreement. 6.Employees of Seller.Seller’s employees hired by Elecsys shall be directed towards the long term business success of Elecsys as directed by management. (a)As a condition precedent to the effectiveness of this Agreement, Buyer and Mr.
